DETAILED ACTION
In response to communications filed 02/02/2021.
Claims 1-20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 2015/0103741 A1) in view of Olesen et al. (US 2019/0013881 A1) hereinafter “Uchino” and “Olesen” respectively.

Regarding Claim 1, Uchino teaches An apparatus (Uchino: paragraph 0056 & Figs. 1-2, i.e. mobile station or UE), comprising:
a processor (Uchino: paragraph 0056 & Fig. 2, adjusting unit), configured to configure for another communications device (Uchino: paragraph 0056, i.e. radio base station eNB), a reception timing parameter corresponding to transmission (Uchino: paragraph 0056, said adjusting unit configured to adjust transmission timings such that the transmission timings becomes the same) based on a quantity of timings (Uchino: paragraph 0056, transmission timing based on supportable number of TAGS (timing adjustment groups)) to transmit downlink data to the other communications device cooperatively (Uchino: paragraph 0052-0053, TAGs in a coordinated multi-point transmission/reception (CoMP)); and
a transmitter (Uchino: paragraph 0056 & Fig. 2, transmitting unit), configured to send indication information to the other communications device (Uchino: paragraph 0056, said radio base station eNB), wherein the indication information is used to indicate the reception timing parameter (Uchino: paragraph 0056, said transmitting unit configured to notify a radio base station eNB of the timing adjustment groups (TAGs)). 
Uchino fails to explicitly teach the reception timing parameter is further based on a quantity of transmission points and geographical locations of transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the parameters may include a transmission point index indicating the transmission points and information related to geographical location of the transmission points (Olesen: paragraphs 0095-0096).  Olesen additionally teaches the reception timing parameter comprises at least two timing points respectively corresponding to at least two transmission points (Olesen: paragraphs 0095-0098, indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective transmission points; see also paragraphs 0108 & 0150).
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Uchino.  Uchino provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Uchino: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Uchino to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 2, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the apparatus further comprises a receiver (Uchino: paragraph 0039, i.e. receiver) and wherein:
the receiver is configured to receive a capability parameter from the other communications device, wherein the capability parameter is used to indicate that the other communications device supports a plurality of reception timings (Uchino: paragraph 0035 & Figs. 3-4 UE transmits a UE-EUTRA-Capability information element indicating support); and
the processor is configured to configure, for the other communications device based on the capability parameter, the reception timing parameter corresponding to transmission (Uchino: paragraph 0056, said adjusting unit 

Regarding Claim 3, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the transmitter is configured to: send a plurality of groups of timing configuration identifiers and reception timing parameters (Uchino: paragraph 0042, notify of the supportable number of TAGs) using higher layer signaling (Uchino: paragraph 0042, at RRC (Radio Resource Control) layer); and 
send, using physical layer signaling, indication information used to indicate a timing configuration identifier corresponding to transmission (Uchino: paragraph 0042, notify of the supportable number of TAGs at the physical layer).

Regarding Claim 4, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the transmitter is configured to: send the indication information using downlink control information DCI (Uchino: paragraph 0042, notify of the supportable number of TAGs), wherein the indication information is used to indicate the corresponding timing configuration identifier (Uchino: paragraph 0042, notify of the supportable number of TAGs) and one or more of a transmitted codeword, an antenna port, and a quantity of transmission layers of at least one of the at least two transmission points (Uchino: paragraph 0039, maximum or minimum supportable number of TAGs for each radio function (e.g. the antenna).

Regarding Claim 5, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the transmitter is configured to send the indication information using higher layer signaling or physical layer signaling (Uchino: paragraph 0042, notify of the supportable number of TAGs at the physical layer).

Regarding Claim 6, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the indication information is used to indicate identifiers of the at least two transmission points and the corresponding reception timing parameter; or
the indication information is used to indicate the corresponding reception timing parameter (Uchino: paragraph 0042, notify of the supportable number of TAGs) and one or more of a transmitted codeword, an antenna port, and a quantity of transmission layers of at least one of the at least two transmission points (Uchino: paragraph 0039, maximum or minimum supportable number of TAGs for each radio function (e.g. the antenna).

Regarding Claim 7, Uchino teaches An apparatus (Uchino: paragraph 0056 & Fig. 1, i.e. radio base station eNB), comprising:
a receiver (Uchino: paragraph 0038, receiver), configured to receive indication information (Uchino: paragraph 0056, number of TAGS (timing adjustment groups)) from a first communications device (Uchino: paragraph 0056 & Figs. 1-2, , wherein the indication information is used to indicate a reception timing parameter corresponding to transmission (Uchino: paragraph 0056, said adjusting unit configured to adjust transmission timings such that the transmission timings becomes the same) to transmit downlink data to the apparatus or a terminal device cooperatively (Uchino: paragraph 0052-0053, supported number of TAGs in a coordinated multi-point transmission/reception (CoMP)); and
a processor, configured to determine the reception timing parameter based on the indication information (Uchino: paragraph 0056, supportable number of TAGS (timing adjustment groups)) and a quantity of timings (Uchino: paragraph 0056, transmission timing based on supportable number of TAGS (timing adjustment groups)).
Uchino fails to explicitly teach the reception timing parameter is further based on a quantity of transmission points and geographical locations of transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the parameters may include a transmission point index indicating the transmission points and information related to geographical location of the transmission points (Olesen: paragraphs 0095-0096).  Olesen additionally teaches the reception timing parameter comprises at least two timing points respectively corresponding to at least two transmission points (Olesen: paragraphs 0095-0098, indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective transmission points; see also paragraphs 0108 & 0150).


Regarding Claim 8, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is further configured to respectively receive the downlink data transmitted in the coordinated manner (Uchino: paragraphs 0044-0045, coordinated multi-point transmission/reception).  
Examiner recites same reasoning to combine the transmission points of Olesen with Uchino as presented in independent claim 7 above. 

Regarding Claim 9, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the apparatus further comprises a transmitter, configured to send a capability parameter to the first communications device (Uchino: paragraph 0035 & Figs. 3-4, transmits a UE-EUTRA-Capability information element indicating support), wherein the capability parameter is used to indicate that the second communications device supports a plurality of reception timings (Uchino: paragraph 0035 & Figs. 3-4, UE transmits a UE-EUTRA-Capability information element indicating supportable number of TAGs).

Regarding Claim 10, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is configured to: receive, using higher layer signaling (Uchino: paragraph 0042, at RRC (Radio Resource Control) layer), a plurality of groups of timing configuration identifiers and reception timing parameters that are from the first communications device (Uchino: paragraph 0042, notify of the supportable number of TAGs); and 
receive, using physical layer signaling, indication information that is from the first communications device and that is used to indicate a timing configuration identifier corresponding to transmission (Uchino: paragraph 0042, notify of the supportable number of TAGs at the physical layer); and
the processor is configured to: determine, based on the indication information, the timing configuration identifier corresponding to transmission (Uchino: paragraph 0056, notify a radio base station eNB of a supportable number of timing adjustment groups (TAGs)), thus teaching the eNB processes said obtained information); and 
determine, in the plurality of groups of timing configuration identifiers and reception timing parameters, a reception timing parameter corresponding to the timing configuration identifier corresponding to transmission (Uchino: paragraph 0056, notify a radio base station eNB of a supportable number of timing adjustment groups (TAGs)).

Regarding Claim 11, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the processor is configured to determine, according to a table that is agreed on in a protocol or preconfigured and that is of a correspondence between indication information and a timing configuration identifier (Uchino: paragraph 0056, managing unit 11 configured to manage one or multiple TAGs (timing adjustment groups), a timing configuration identifier corresponding to the indication information as the timing configuration identifier corresponding to transmission (Uchino: paragraph 0042, notify of the supportable number of TAGs).

Regarding Claim 12, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is configured to receive, using physical layer signaling, the indication information from the first communications device (Uchino: paragraph 0042, notify of the supportable number of TAGs at the physical layer); and
the processor is configured to determine, according to a table that is agreed on in a protocol or preconfigured and that is of a correspondence between indication information and a timing value, timing values corresponding to the indication information as the at least two timing points (Uchino: paragraph 0056, managing unit 11 configured to manage one or multiple TAGs (timing adjustment groups).

Regarding Claim 13, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the correspondence table further comprises a correspondence between indication information and one or any combination of a transmitted codeword, an antenna port, and a quantity of transmission layers of at least one of the at least two transmission points (Uchino: paragraph 0039, maximum or minimum supportable number of TAGs for each radio function (e.g. the antenna).

Regarding Claim 14, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests wherein the receiver is configured to receive identifiers of the at least two transmission points and the corresponding reception timing parameter (Uchino: paragraph 0042, notify of the supportable number of TAGs) by using higher layer signaling (Uchino: paragraph 0042, at RRC (Radio Resource Control) layer); and
the processor is configured to determine a corresponding timing value based on an identifier of a transmission point transmitting data (Uchino: paragraph 0042, notify of the supportable number of TAGs at the physical layer).
Examiner recites same reasoning to combine the transmission points of Olesen with Uchino as presented in independent claim 7 above. 

Regarding Claim 15, Uchino teaches A non-transitory storage medium, configured to store instructions (Uchino: paragraph 0064, storage medium), which, when executed by a processor (Uchino: paragraph 0064, processor), cause the processor to perform:
configuring, for an another communications device (Uchino: paragraph 0056, i.e. radio base station eNB), a reception timing parameter (Uchino: paragraph 0056,  adjust transmission timings such that the transmission timings becomes the same) corresponding to transmission based on a quantity of timings (Uchino: paragraph 0056, transmission timing based on supportable number of TAGS (timing adjustment group)), to transmit downlink data to the other communications device cooperatively (Uchino: paragraph 0052-0053, said supported number of TAGs in a coordinated multi-point transmission/reception (CoMP)); and
sending indication information to the other communications device, wherein the indication information is used to indicate the reception timing parameter (Uchino: paragraph 0056, supportable number of TAGS (timing adjustment groups)).
Uchino fails to explicitly teach the reception timing parameter is further based on a quantity of transmission points and geographical locations of transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the parameters may include a transmission point index indicating the transmission points and information related to geographical location of the transmission points (Olesen: paragraphs 0095-0096).  Olesen additionally teaches the reception timing parameter comprises at least two timing points respectively corresponding to at least two transmission points 
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Uchino.  Uchino provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Uchino: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Uchino to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 16, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests
receiving a capability parameter from the other communications device, wherein the capability parameter is used to indicate that the other communications device supports a plurality of reception timings (Uchino: paragraph 0035 & Figs. 3-4 UE transmits a UE-EUTRA-Capability information element indicating support); and
configuring, for the other communications device based on the capability parameter, the reception timing parameter corresponding to transmission (Uchino: paragraph 0056, said adjusting unit configured to adjust transmission timings such that the transmission timings becomes the same).

Regarding Claim 17, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests
sending a plurality of groups of timing configuration identifiers and reception timing parameters (Uchino: paragraph 0042, notify of the supportable number of TAGs) by using higher layer signaling (Uchino: paragraph 0042, at RRC (Radio Resource Control) layer); and 
send, by using physical layer signaling, indication information used to indicate a timing configuration identifier corresponding to transmission (Uchino: paragraph 0042, notify of the supportable number of TAGs at the physical layer).

Regarding Claim 18, Uchino teaches A non-transitory storage medium, configured to store instructions (Uchino: paragraph 0064, storage medium), which, when executed by a processor (Uchino: paragraph 0064, processor), cause the processor to perform:
receiving indication information from a first communications device (Uchino: paragraph 0056 & Figs. 1-2, i.e. mobile station or UE), wherein the indication information is used to indicate a reception timing parameter corresponding to transmission (Uchino: paragraph 0056, said adjusting unit configured to adjust transmission timings such that the transmission timings becomes the same) to transmit downlink data to a terminal device the storage medium is used for cooperatively (Uchino: paragraph 0052-0053, supported number of TAGs in a coordinated multi-point transmission/reception (CoMP)); and
determining the reception timing parameter based on the indication information (Uchino: paragraph 0056, notify a radio base station eNB of a supportable number of timing adjustment groups (TAGs)), thus determining the parameter based on obtained information).
Although Uchino teaches coordinated multi-point transmission/reception, Uchino fails to explicit teach coordination between at least two timing points respectively corresponding to at least two transmission points.  However, Olesen from an analogous art similarly teaches a collaborative multi-point transmission in which a transmission point (base station) transmits configuration parameters to a WTRU for joint transmission and further teaches the reception timing parameter comprises indication of transmission point index and associated RAT index comprising primary RAT and secondary RAT thus teaching multiple timing points of respective transmission points (Olesen: paragraphs 0095-0098; see also paragraphs 0108 & 0150).  
Accordingly, it would have been obvious at the effective filing date of the invention to have incorporated the teachings of Olesen with the invention of Uchino.  Uchino provides motivation by teaching multiple cells may be connected in coordinated multi-point transmission/reception (Uchino: paragraph 0044).  A person of ordinary skill in the art would have been motivated to combine the teachings Olesen with Uchino to improve signal reliability between UEs and coordinated transmission points within a network.  

Regarding Claim 19, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests to store instructions, which, when executed by a processor, cause the processor to perform the steps of respectively receiving the downlink data in the coordinated manner (Uchino: paragraphs 0044-0045, coordinated multi-point transmission/reception).  
Examiner recites same reasoning to combine the transmission points of Olesen with Uchino as presented in independent claim 18 above. 

Regarding Claim 20, Uchino-Olesen teaches the respective claim(s) as presented above and further suggests to store instructions, which, when executed by a processor, cause the processor to perform the steps of sending a capability parameter to the first communications device (Uchino: paragraph 0035 & Figs. 3-4, transmits a UE-EUTRA-Capability information element indicating support), wherein the capability parameter is used to indicate that the second communications device supports a plurality of reception timings (Uchino: paragraph 0035 & Figs. 3-4, UE transmits a UE-EUTRA-Capability information element indicating supportable number of TAGs).

Response to Arguments
Arguments regarding independent claims 1, 7 and 15:
Uchino fails to teach the reception timing parameter is based on at least a quantity of timings, a quantity of transmission points and geographical locations of transmission points (remarks, page 10).

Examiner’s response:
01/04/2021have been fully considered but they are not persuasive.  Uchino teaches an adjusting unit configured to adjust transmitting timings in a coordinated multi-point transmission/reception (CoMP) based on supportable number of TAGs (timing adjustment groups) (Uchino: paragraph 0056) thus teaching the reception timing parameter is at least based on a quantity or amount of timings.  All other arguments have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davydov et al. (US 2014/0003324 A1) teaches transmission point indication in coordination multi-point system (paragraph 0027).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468